DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2061131 to Gatter in view of US 2008/0136581 to Heilman.
Regarding claim 1 Gatter discloses a method for operating a plurality of devices [0001, electric heaters], which each contain at least one consumer of electricity [0001, electric heater], before switching on the consumer the device asks an allocation module whether the process can be started [0008 master is informed of desired power levels of all connected heaters via the communication devices, the mater is considered to be the allocation module and is informed/device asks master whether the process can be started], on the basis of parameters of the requested process parameters of currently running and/or planned processes of at least one other consumer and a predefined maximum power value [0008, master determines the power consumption of all connected heaters, so that a predetermined threshold value is not exceeded, power consumption is considered to be the process parameter, predetermined threshold is considered to be the predefined maximum power value], the allocation module decides whether the requested process is enabled, modified or at least temporarily disabled [0010, power consumption is determined by the master for each heating device, master is considered to be the allocation module and determining power consumption is considered to be decision concerning requested process, determining power consumption is considered to include at least enabling a process that uses power]. Gatter does not discuss that the plurality of devices are networked and configured to automatically generate proposals for an altered sequence planning to enable low peak electricity values.
However, Heilman discloses software that controls multiple devices/accessories with bi-directional communication [0058], the devices including appliances including heating/cooking appliances and elements [0068], and generating proposals/commands for redistribution and time-shifting of energy usage [0098].
The advantage of controlling multiple devices/accessories with bi-directional communication, the devices including appliances including heating/cooking appliances and elements, and generating proposals/commands for redistribution and time-shifting of energy usage is to decrease energy cost/usage. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Gatter by utilizing a controlling multiple devices/accessories with bi-directional communication, the devices including appliances including heating/cooking appliances and elements, and generating proposals/commands for redistribution and time-shifting of energy usage functionality as in Heilman in order to decrease energy cost/usage.
Regarding claim 2 Gatter further discloses that the parameters of the currently running and/or planned processes comprise at least one of the following parameters: remaining cooking time, power required for the cooking (para 00351 "cooking processes … associated power consumption is determined in the controller”; Associated power consumption is considered to be the power required for cooking), power required for the heating-up or preheating (para. 0009, "controller calculates …available connected load to the heating devices”, This is considered to be the same parameter as power required for the heating up. Therefore at least one of the parameters is present).
Regarding claim 3 Gatter further discloses that the allocation module can access a database in which power data and power profiles for different processes are stored ( para, 0010, “master creates a table, wherein the table contains at least the identification of the slave and the master, the power consumption desired by the heating device of the corresponding slave and the power consumption determined by the master for each heating device.” Master is considered to be the allocation module, Table is considered to be a database. Power consumption desired by the heating device is considered to be power data and power profile).
Regarding claim 4 Gatter further discloses that a modified enabling consists of starting or carrying out the process with reduced power (para. 00081 ''master informed of desired or possible power levels of al the connected heaters:'; para, 0012, the power consumption of all heating devices can be determined by the master.” The phrase "desired or possible'' suggests that reduced cooking powers are an option for master to select. Selection of such a reduced power is considered to be a modified enabling with reduced power.)
Regarding claim 7 Gatter further discloses that the consumer makes a decision as to which of them implements the allocation module according to predefined rules. (para. 0012~ H each device control can be assigned either as a master or as a slave; para" 0031, after switching on the switched~on heating device 1, the other heating devices 1 [are] queried for their state, If the other heating devices 1 have been switched on later than the swltched~on heating device 1The first switched on heating device 1 will now define as master M." "Device control" in reference is considered to be "the consumer'' in the claim, since both phrases denote a heating device equipped with a controller and network communications. Master in reference is selected by process of queries and decisions made by devices communicating with one another, using pre-defined rule that requires first-turned-on device to become master. This selection process is considered to be the same as selection process wherein ''consumer", an energy-consuming heating device, decides which of the consumers is to become master.)
Regarding claims 8 and 9 Gatter further discloses that in the "complex prioritization" allocation strategy, if a cooking device is involved, at least one of the following priority viewpoints is taken into account: deviation from the cooking time expected by the user (para" 0015, '1The controller can ... run the currently running cooking processes in a modified compared to the normal state mode, for example, slightly delayed". Slightly delayed is considered to be deviation from cooking time expected. ), effect on the cooking state, need for user interaction.
Regarding claims 10, 17, 19, and 20 Gatter discloses a system comprising a plurality of devices which each have at least one consumer of electricity or gas ( para, 0001 electric heaters; Electric heater is considered to be consumer of electricity) ; as well as a controller (para. 0021, provision of a control device 12 … for each heater) and having an allocation module in which a maximum power value for the consumers is stored ([0010], master creates a table wherein ... the table contains ... the power consumption desired by the heating device; Power consumption desired is considered to t1e maximum power value for the consumers. since consumers will presumably never ask far more power than they desire.), wherein there is a communications link between the controller of the devices (para, 0008, communication device) and the allocation module via which the controllers can send information about planned and current processes (para 0023, send and receive data; data pertains to power consumption of the individual heating devices ... total power consumptions para. 0025; Power consumption data is considered to be information about planned and current processes), and receive an enabling signal (para. 0022, the controller can specify cooking process sequences or times for the start of cooking processes"; The word "specify" is considered to mean that an enabling signal is communicated.) Gatter does not discuss that the plurality of devices are networked and configured to automatically generate proposals for an altered sequence planning to enable low peak electricity values.
However, Heilman discloses software that controls multiple devices/accessories with bi-directional communication [0058], the devices including appliances including heating/cooking appliances and elements [0068], and generating proposals/commands for redistribution and time-shifting of energy usage [0098].
The advantage of controlling multiple devices/accessories with bi-directional communication, the devices including appliances including heating/cooking appliances and elements, and generating proposals/commands for redistribution and time-shifting of energy usage is to decrease energy cost/usage. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Gatter by utilizing a controlling multiple devices/accessories with bi-directional communication, the devices including appliances including heating/cooking appliances and elements, and generating proposals/commands for redistribution and time-shifting of energy usage functionality as in Heilman in order to decrease energy cost/usage. Heilman also includes a databases that could have future use and each appliance has a master/allocation device/controller [0089]. Heilman also displays power related information [0199]
Regarding claims 11 and 18 Gatter further discloses that the allocation module is implemented as a stationary master (para" 0029, It is also possible that individual heaters or stations can only be slaves. The specification does not define stationary master, so a stationary master will be considered to be a master that will retain status as a master for an indefinite time period. A master in a system wherein the slaves may only be slaves, as described in para. 0029, rnust necessarily be a stationary master, since no slave has the potential to replace the existing master.)
Regarding claims 12 and 13 Heilman further discloses that allocation modules can be downloaded via internet/cloud [0084].
Regarding claim 14 Gatter further discloses that the allocation module is implemented as a dynamic master, (abstract, one of the switched0 on heating devices is defined by the apparatus controller to be the master; claim 1, "one of the apparatus controllers (11) which was previously defined as a slave is defined as the new master (M),"; The master will remain as master so long as slaves are able to verify that it is operating" However, if slaves cannot verify existence of a master, a capable slave can assume master role, Since the master is subject to change, it is a dynamic master.)
Regarding claim 15 Gatter further discloses that the device is a steamer or pot-type device [0016] or a deep fat fryer [0016].
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2061131 to Gatter in view of US 2008/0136581 to Heilman and in view of EP 2868979 to Lingenheil.
Regarding claim 5 Gatter is not specific concerning starting a process only when the power consumption of at least one other process has been reduced. Lingenheil discloses that a modified enabling consists of starting the process only when the power consumption of at least one other process has been reduced (para. 0043, If ... upcoming cooking processes are intensive ... controller can temporarily block ... heating devices. "Controller blocking a heating device is considered to be "power consumption of at leastone other processing being reduced since the blocking is only temporary… starting the process will eventually occur ).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the invention of Gatter/Heilman by using the controller to
temporarily block heating devices as taught by Lingenheil so that maximum available power limits would not be exceeded.
	Regarding claim 6 Gatter does not discuss at least partially bringing forward a process, however, Lingenheil discloses that a modified enabling consists of at least partially bringing forward a process (para, 0009, Through the priority list, particularly high-pertormance  cooking processes can be given preference,"; Specification p. 13, line 9 uses the phrase "brought forward". From this context, the phrase "bring forward a process'' is interpreted to mean giving priority to a process. "Given preference" in the reference is considered to be the same as ''bringing forward" in the claim.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the invention of Gatter/Heilman by using the prioritizatrion as taught by Lingenheil so that more important tasks are accomplished first.
Response to Arguments
Applicant’s arguments have overcome the 35 USC 112 rejections from the previous Office Action.
Applicant’s other arguments have been considered but are moot with regard to the new grounds of rejection.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761